Cross appeals by plaintiff and defendant from a judgment in an action for divorce dismissing the complaint on the merits and directing custody of two children of the marriage. Plaintiff appeals from each and every part of the judgment. Defendant appeals from so much of the judgment as awards custody of one of the children to plaintiff. Judgment modified on the facts by striking out of the second ordering paragraph the words: "plaintiff, Victor Guttilla” and by substituting therefor the words: "defendant, Jean Guttilla”; by striking out of the third ordering paragraph the words: “$10. per week” and "of the infant Mary Jane Guttilla” and by substituting therefor, respectively, the words: "$20. per week” and "of the two infants”; by striking out the fourth ordering paragraph, and by adding, wherever the words: “Mary Jane I Guttilla” appear in the fifth ordering paragraph, the words: "and Paula ¡ Guttilla.” As so modified, the judgment is unanimously affirmed, with costs to *795respondent-appellant. Finding of fact eighth is modified to read that the sum of $20 a week is reasonable and necessary for the support of the two infants. Conclusion of law third is modified to read that defendant shall have care and custody of the infant Paula. The fourth conclusion of law is struck out. The fifth conclusion of law is modified to provide for right of visitation by plaintiff of both infants, and the sixth conclusion of law is modified to provide for payment by plaintiff of the sum of $20 a week for the support and maintenance of both infants. The custody of the infant Paula Guttilla, hereby awarded to the defendant, shall become effective, and the additional sum of $10 per week hereby directed to be paid by the plaintiff for the support and maintenance of said infant, shall become due and payable as of the time of service of the order of modification, together with notice of the entry thereof. The issue of adultery presented a fair question of fact for determination by the trial court. We are of opinion that the best interests of both children will be subserved by placing their care and custody in defendant. Present — Lewis, P. J., Hagarty, Johnston, Adel and Aldrich, JJ.